Pfeifer, J.,
dissenting.
{¶ 44} To deny Lisa Canales-Flores a place on the ballot, assuming that her second nominating petition is complete, is to do worse than elevate form over substance: it is to elevate bureaucracy over democracy. This court is instituting a “get it right the first time or perish” rule that the General Assembly, in my view, did not contemplate.
{¶ 45} This court’s duty is to liberally construe limitations on the right to be an eligible candidate in order to permit electors to choose from all qualified candidates. R.C. 3513.261 touches the gamut of would-be political candidates, *138from Governor to township trustee. While a gubernatorial candidate may have staff and lawyers to monitor his or her nominating petitions for perfection, a normal citizen, someone not of the political class, does not have that same backup. The rule enunciated today may cause people running for Governor or Secretary of State or Supreme Court a sleepless night or two; it might also needlessly knock off the ballot willing people who seek only to serve their communities. The voters, not just the failed would-be candidates, will suffer in those instances.
{¶ 46} In construing statutes, “our paramount concern is the legislative intent in enacting the statute.” State ex rel. Steele v. Morrissey, 103 Ohio St.3d 355, 2004-Ohio-4960, 815 N.E.2d 1107, ¶ 21. “To discern this intent, we first consider the statutory language, reading words and phrases in context and construing them in accordance with rules of grammar and common usage.” State ex rel. Choices for South-Western City Schools v. Anthony, 108 Ohio St.3d 1, 2005-Ohio-5362, 840 N.E.2d 582, at ¶ 40.
{¶ 47} The language of R.C. 3513.261 and 3513.05 is unclear about whether the General Assembly intended to preclude a prospective candidate from filing a successive nominating petition if the candidate’s first petition had been ruled invalid. In fact, the preeminent focus of the language appears to prevent a person from becoming a candidate for multiple offices in the same election.
{¶ 48} “If a statute is ambiguous, the court, in determining the intention of the legislature, may consider among other matters * * * [t]he legislative history.” R.C. 1.49(C); see, also, State ex rel. Zonders v. Delaware Cty. Bd. of Elections (1994), 69 Ohio St.3d 5, 11, 630 N.E.2d 313.
{¶ 49} The General Assembly added the pertinent language of R.C. 3513.261 and 3513.05 as part of Am.Sub.H.B. No. 445, 149 Ohio Laws, Part V, 9083, which became effective on December 23, 2002. The title to Am.Sub.H.B. No. 445 specifies that two of the purposes of the act were “to specify that no person may seek to be a candidate for two or more specified offices that will be voted on at the same election” and “to require a board of elections or the Secretary of State to reject any declaration of candidacy, declaration of intent to be a write-in candidate, or a nominating petition filed by a person who is a candidate for a specified office at the same election.” Id., 149 Ohio Laws, Part V, at 9084.
{¶ 50} Canales-Flores was not a candidate for any office at the November 8, 2005 election at the time she filed her second petition on September 29. Instead, because the board of elections had invalidated her first petition, she was not a candidate for any office on that date, much less the District Six City Council seat she seeks. Therefore, based on the manifest intent of the General Assembly in enacting the language in question, Canales-Flores was not barred by R.C. 3513.261 and 3513.05 from filing her second petition.
Lundberg Stratton, J., concurs in the foregoing opinion.
Vassar, Dills, Dawson & Bonfiglio and Keith A. Wilkowski, for relator.
Julia R. Bates, Lucas County Prosecuting Attorney, and John A. Borell, Assistant Prosecuting Attorney, for respondents.